        Case 1:17-cv-02590-TSC Document 152 Filed 11/21/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           )
HOPI TRIBE, et al.,                        )
                                           )
             Plaintiffs,                   )   Case No. 17-cv-2590 (TSC)
      v.                                   )
                                           )
DONALD J. TRUMP, et al.,                   )
                                           )
             Defendants.                   )
                                           )
                                           )
UTAH DINÉ BIKÉYAH, et al.,                 )
                                           )
             Plaintiffs,                   )   Case No. 17-cv-2605 (TSC)
      v.                                   )
                                           )
DONALD J. TRUMP, et al.,                   )
                                           )
             Defendants.                   )
                                           )
                                           )
NATURAL RESOURCES DEFENSE                  )
COUNCIL, INC., et al.,                     )
                                           )
             Plaintiffs,                   )   Case No. 17-cv-2606 (TSC)
      v.                                   )
                                           )
DONALD J. TRUMP, et al.,                   )
                                           )
             Defendants.                   )   CONSOLIDATED CASES
                                           )
                                           )
AMERICAN FARM BUREAU FEDERATION            )
and UTAH FARM BUREAU FEDERATION,           )
                                           )
             Defendants-Intervenors.       )
                                           )

              AMERICAN FARM BUREAU FEDERATION’S AND
      UTAH FARM BUREAU FEDERATION’S NOTICE OF JOINING MOTION
         Case 1:17-cv-02590-TSC Document 152 Filed 11/21/19 Page 2 of 3




       Intervenors-Defendants American Farm Bureau Federation and Utah Farm Bureau

Federation join in the Federal Defendants’ Unopposed Motion To Hold Response Deadline in

Abeyance (ECF No. 151) and, for the reasons stated therein, request that the Court enter the

proposed Order (ECF No. 151-1) filed in these consolidated cases extending to Intervenors-

Defendants the same relief requested by the Federal Defendants.


       Respectfully submitted this 21st day of November 2019.


                                             HOLLAND & HART LLP


                                             By: /s/ William G. Myers III
                                                William G. Myers III

                                             William G. Myers III (DC Bar No. 408573)
                                             HOLLAND & HART LLP
                                             P.O. Box 2527
                                             Boise, Idaho 83701-2527
                                             Telephone: (208) 342-5000
                                             E-mail:     wmyers@hollandhart.com

                                             Victoria A. Marquis (Montana Bar No. 13226)
                                             (admitted pro hac vice)
                                             HOLLAND & HART LLP
                                             P.O. Box 639
                                             Billings, Montana 59103
                                             Telephone: (406) 252-2166
                                             E-mail:     vamarquis@hollandhart.com

                                             Attorneys for Defendants-Intervenors
                                             American Farm Bureau Federation and
                                             Utah Farm Bureau Federation




AFBF’S AND UFBF’S NOTICE OF JOINING MOTION - 1
             Case 1:17-cv-02590-TSC Document 152 Filed 11/21/19 Page 3 of 3




                                     Certificate of Service

        I HEREBY CERTIFY that on the 21st day of November 2019, I filed the foregoing
electronically through the CM/ECF system, which caused electronic notification of such filing to
be sent to all counsel of record, as more fully reflected on the Notice of Electronic Filing.


                                            s/William G. Myers III
                                            for HOLLAND & HART LLP

13864016_1




AFBF’S AND UFBF’S NOTICE OF JOINING MOTION - 2
